United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Columbia, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-873
Issued: April 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 17, 2010 appellant filed a timely appeal from the August 20, 2009 and
January 20, 2010 merit decisions of the Office of Workers’ Compensation Programs. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s disability on October 5 and 12 to 30, 2007 and
December 25, 2007 to January 4, 2008 was causally related to his accepted back condition.
FACTUAL HISTORY
On June 12, 2008 appellant, then a 43-year-old city mail handler, filed an occupational
disease claim alleging that he sustained a back injury due to his work activities. He first became
1

5 U.S.C. § 8101 et seq.

aware of his condition on February 25, 2005. On March 14, 2005 Dr. John C. Mruzik, an
attending Board-certified family practitioner, had released appellant to full duty. On April 3,
2009 the Office accepted appellant’s claim for a temporary aggravation of displaced lumbar
discs at L4-5 and L5 to S1. On May 14, 2009 appellant filed a claim for disability on October 5
and 12 to 30, 2007 and December 25, 2007 to January 4, 2008.
On October 2 and 8, 2007 reports Dr. Randy A. Foster, an attending Board-certified
family practitioner, provided a diagnosis of back pain that began September 25, 2007.
Appellant’s musculoskeletal examination was consistent with bilateral lumbar paravertebral
myofascial tenderness. Straight leg raising and bowstring tests were negative bilaterally. On
October 8, 2007 appellant’s musculoskeletal examination was improved. In answer to the
question of whether appellant needed to work less than a full schedule, Dr. Foster wrote “NA”
(not applicable).
On October 16, 2007 Dr. Foster noted an improved musculoskeletal examination and
negative x-rays. He stated that appellant was ready to return to work. In an October 16, 2007
disability certificate, Dr. Foster noted that appellant was totally disabled from September 25 to
October 30, 2007 due to a severe back sprain. On October 24, 2007 he noted that appellant’s
back pain was resolved and he was able to go back to work the following day. The
musculoskeletal examination was normal. On December 27, 2007 Dr. Foster noted a five-day
history of back pain. He found appellant totally disabled from December 24, 2007 to
January 6, 2008 due to a back sprain. On January 8, 2008 Dr. Foster noted chronic, intermittent
back pain and stated that appellant was totally disabled from December 24, 2007 to
January 4, 2008.
By letter dated July 8, 2009, the Office asked appellant to provide additional medical
evidence supporting his claim for disability on October 5 and 12 to 30, 2007 and December 25,
2007 to January 4, 2008, including physical findings on examination and a rationalized
explanation of how his accepted lumbar spine condition had worsened such that he was unable to
work on those dates. No further evidence was received.
By decision dated August 20, 2009, the Office denied appellant’s claim for disability on
October 5 and 12 to 30, 2007 and December 25, 2007 to January 4, 2008. The medical evidence
did not establish that his disability was causally related to his accepted temporary aggravation of
displaced lumbar discs at L4-5 and L5 to S1.
On September 2, 2009 appellant requested a hearing that was held on December 3, 2009.
In a January 20, 2010 decision, an Office hearing representative affirmed the August 20,
2009 decision.2

2

Subsequent to the January 20, 2010 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.

2

LEGAL PRECEDENT
An employee has the burden of proving by the preponderance of the reliable, probative
and substantial evidence that he or she was disabled for work as the result of an employment
injury.3 Monetary compensation benefits are payable to an employee who has sustained wage
loss due to disability for employment resulting from the employment injury.4 Whether a
particular employment injury causes disability for employment and the duration of that disability
are medical issues which must be proved by a preponderance of reliable, probative and
substantial medical evidence.5
ANALYSIS
Appellant claimed lost wages for October 5 and 12 to 30, 2007 and December 25, 2007 to
January 4, 2008. In reports dated October 2 and 8, 2007, Dr. Foster noted that he was
experiencing back pain that began on September 25, 2007. Appellant’s musculoskeletal
examination was consistent with bilateral lumbar paravertebral myofascial tenderness. Straight
leg raising and bowstring tests were negative bilaterally. Dr. Foster did not indicate any periods
of disability. Additionally, he did not provide a specific diagnosis, noting only back pain and
tenderness. On October 8 and 16, 2007 appellant’s musculoskeletal examination was improved
and x-rays were negative. Dr. Foster did not provide any dates of disability. In an October 16,
2007 disability certificate, he noted that appellant was totally disabled from September 25 to
October 30, 2007 due to a severe back sprain. A back sprain is not an accepted condition. The
Office accepted a temporary aggravation of displaced lumbar discs at L4-5 and L5 to S1.
Dr. Foster did not explain how, if at all, appellant’s back sprain was related to the accepted back
condition. In none of his reports did he address appellant’s accepted condition. He did not
explain how his disability was causally related to the accepted back condition.
On October 24, 2007 Dr. Foster noted that appellant’s back pain was resolved and he was
able to return to work the following day. The musculoskeletal examination was normal. On
December 27, 2007 Dr. Foster noted a five-day history of back pain. He found appellant totally
disabled from December 24, 2007 to January 6, 2008 due to a back sprain. As noted, a back
sprain is not an accepted condition. On January 8, 2008 Dr. Foster noted chronic, intermittent
back pain and stated that appellant was totally disabled from December 24, 2007 to
January 4, 2008. He did not, however, explain how this disability was causally related to
appellants’ accepted temporary aggravation of displaced lumbar discs at L4-5 and L5 to S1.
There is no rationalized medical evidence explaining how his accepted temporary aggravation of
displaced lumbar discs at L4-5 and L5 to S1 had worsened such that he was totally disabled on
October 5 and 12 to 30, 2007 and December 25, 2007 to January 4, 2008. Due to these
deficiencies, Dr. Foster’s reports are insufficient to establish that appellant was disabled on
October 5 and 12 to 30, 2007 and December 25, 2007 to January 4, 2008 due to his accepted
back condition.
3

David H. Goss, 32 ECAB 24 (1980).

4

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

5

Edward H. Horten, 41 ECAB 301 (1989).

3

The Office asked appellant to provide additional medical evidence supporting his claim,
including physical findings on examination and a rationalized explanation of how his accepted
lumbar spine condition had worsened such that he was unable to work on those dates. Appellant
did not provide such medical evidence. The Board finds that he has not met his burden of proof
to establish that he was disabled on October 5 and 12 to 30, 2007 and December 25, 2007 to
January 4, 2008 due to his accepted back injury.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that his
disability on October 5 and 12 to 30, 2007 and December 25, 2007 to January 4, 2008 was
causally related to his accepted back condition.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 20, 2010 and August 20, 2009 are affirmed.
Issued: April 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

